IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON

                            JUNE SESSION, 1997


STATE OF TENNESSEE,           )    C.C.A. NO. 02C01-9608-CR-00279
                              )
      Appellee,               )
                              )
                              )    SHELBY COUNTY
                                                               FILED
VS.                           )                                  July 23, 1997
                              )    HON. CHRIS CRAFT
DEREK OWENS,                  )    JUDGE                       Cecil Crowson, Jr.
                                                               Appellate C ourt Clerk
                              )
      Appellant.              )    (Especially Aggravated Robbery)


               ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF SHELBY COUNTY


FOR THE APPELLANT:                 FOR THE APPELLEE:

A. C. WHARTON                      JOHN KNOX W ALKUP
Public Defender                    Attorney General and Reporter

EDWARD G. THOMPSON                 CLINTON J. MORGAN
Assistant Public Defender          Assistant Attorney General
212 Adams Street                   450 James Robertson Parkway
Memphis, TN 38103                  Nashville, TN 37243

                                   JOHN W. PIEROTTI
                                   District Attorney General

                                   JERRY KITCHEN
                                   AMY WEIRICH
                                   Assistant District Attorneys General
                                   Criminal Justice Complex, Suite 301
                                   201 Poplar Street
                                   Memphis, TN 38103



OPINION FILED ________________________

AFFIRMED PURSUANT TO RULE 20

DAVID H. WELLES, JUDGE
                                  ORDER

         The Defendant was convicted on a jury verdict of one count of especially

aggravated robbery, two counts of aggravated robbery, and one count of

aggravated assault. He received an effective sentence of twenty-seven years in

the Department of Correction. He appeals his convictions and his sentences.

W e affirm the judgment of the trial court.



         The Defendant argues four issues in this appeal: (1) That the evidence

contained in the record is insufficient to support his convictions, (2) that the trial

court erred in allowing the introduction of evidence of other bad acts committed

by the Defendant, (3) that the trial court erred by giving improper jury instructions

concerning consideration of the Defendant’s confession, and (4) that the trial

judge erred in sentencing the Defendant to an effective sentence of twenty-seven

years.



         The proof showed that a convenience store in Memphis, Tennessee was

entered by a man wearing a red ski mask and armed with a “tire tool.” W hile in

the store, the robber struck two customers with the tire tool and took property

from at least one of them. He robbed a third customer of his wallet which

included some credit cards. He demanded that the store clerk give him the

money from the cash register and the clerk complied. The store security video

cam era recorded the incident. A couple of days after the robbery, two men

attempted to purchase items from a pawn shop using one of the stolen credit

cards. The clerk at the pawn shop got the license plate number of the car the



                                         -2-
men were driving. The car was registered to the Defendant’s girlfriend. When

the Defendant was arrested at his girlfriend’s apartment, he had in his pocket two

of the credit cards which were stolen in the robbery. A red ski mask and a tire

tool were found in the Defendant’s girlfriend’s car. The Defendant signed a

written statement admitting that he was the perpetrator of the robberies

committed at the convenience store.



      W e conclude that the evidence as to each conviction is sufficient to support

the finding by the trier of fact of guilt beyond a reasonable doubt. We further

conclude that no error of law requiring a reversal of the judgment is apparent on

the record.   We note that the record does not contain a transcript of the

Defendant’s sentencing hearing. In the absence of a complete record, we cannot

conclude that the trial court erred in its sentencing.



      Based upon a thorough reading of the record, the briefs of the parties, and

the law governing the issues presented for review, the judgment of the trial court

is affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.



                                 ____________________________________
                                 DAVID H. WELLES, JUDGE




                                        -3-
CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
JOE G. RILEY, JUDGE




                              -4-